Citation Nr: 1749552	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-10 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (claimed as a heart attack).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979; January 1981 to January 1984; and January 1990 to December 1991, including service in Southwest Asia from December 1990 to May 1991 with additional service in the Army National Guard from December 1986 to January 1987.  He earned a Southwest Asia service medal with two bronze Service Stars, among other awards and decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript is of record.  At that hearing, the Veteran waived RO consideration of all evidence added to the file since the April 2014 Statement of the Case.

In July 2017, the Veteran's former attorney, J. Michael Woods, filed a Motion to Withdraw as the Veteran's attorney.  In September 2017, this Motion was granted by the undersigned.  The Board recognizes that the Veteran is proceeding pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed heart disorder and hypertension have been attributed to known diagnoses of heart disease (coronary atherosclerotic heart disease and coronary artery disease) and hypertension and there is no competent medical evidence linking any of the diagnosed disabilities to service, to include service in the Persian Gulf.


CONCLUSION OF LAW

A heart disorder and hypertension were not incurred or aggravated by service and may not be presumed to have been, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs), VA treatment records and private treatment records.

With regard to the Veteran's STRs, in a June 2016 letter the RO notified the Veteran that all efforts were made to obtain a copy of STRs dated from May 1979 to March 1981 and that he had 10 additional days to reply to the RO's correspondence.  The Veteran was also notified that the National Personnel Records Center (NPRC) could not locate the missing STRs.  However, in March 2017, although the Veteran testified that he experienced symptoms related to his heart disorder and hypertension during service, he denied receiving treatment of the same during service.  Hence, the lack of a complete copy of his STRs is not prejudicial in the instant case.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

With regard to records from the Social Security Administration (SSA), although the Board is remanding for SSA records that are potentially relevant to the Veteran's claims for service connection for an acquired psychiatric disorder and a TDIU, the Veteran has not asserted that these records are relevant to his claims for service connection for a heart disorder and hypertension.  Therefore, no additional development is warranted with respect to these claims.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that a VA medical examination and opinion were not obtained in this case to address the etiology of the Veteran's claimed heart disorder and hypertension.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical examinations or opinions are warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.

Here, the only evidence that any heart disorder or hypertension are related to the Veteran's service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence or medical opinion.  This finding does not undermine the Veteran's service to this country.  It is simply a finding based on the current state of the law, which the Board must uphold. 

Although the Veteran believes that he has a heart disorder and hypertension which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims, indicating problems that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

During his testimony before the Board, the Veteran suggested that he has a heart disorder and hypertension that are related to his service, including as due to his service in Southwest Asia.  As will be discussed in greater detail below, since the record also shows that the Veteran's symptoms have been ascribed to known clinical diagnoses, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness. 

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2016).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110  and 1131 is warranted. 

Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a heart disorder and hypertension that are related to his service.

The available STRs are void of any findings, complaints, symptoms, or diagnoses of any heart disorder or hypertension.

Post-service, VA treatment records dated in March and June 1995 are void of any diagnoses of a heart disorder or hypertension.  A July 2009 report indicates diagnoses of hypertension and coronary artery disease.  An August 2009 report indicates a diagnosis of coronary arteriosclerotic heart disease status post Non-ST-elevation myocardial infarction in March 2009.

Private hospital treatment records include a March 2009 report which indicates a diagnosis of unstable angina.  An April 2009 final report indicates admission diagnoses of coronary atherosclerotic heart disease and hypertension.  A February 2016 hospital discharge report indicates that the Veteran had a history of CAD and a coronary stent in 2009.  He also had a history of tobacco abuse, hypertension and elevated lipids.  He was strongly advised to cease using tobacco.  That month, the Veteran underwent a successful angioplasty and setting of the proximal circumflex artery.  

Notably, contrary to the Veteran's testimony that he believed there were medical opinions of record that related his heart disorder and hypertension to his service, no such medical opinions are found in the VA or private treatment records.

The Board finds that the claims must be denied.  There is no medical evidence to show that the Veteran has a heart disorder or hypertension that is related to his service.

Notably, the STRs are void of any findings or diagnoses related to the Veteran's heart disorder or hypertension.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of a heart disorder or hypertension for over 17 years after service.  This long period without problems weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence that the Veteran has a heart disorder or hypertension, that is related to his service.

The Board has taken the Veteran's contentions that his claimed heart disorder and hypertension were caused by or related to his service with great care and detail.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a heart disorder and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a heart disorder and hypertension, and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a heart disorder, to include coronary artery disease (claimed as a heart attack), is denied.

Service connection for hypertension is denied.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to his service.  Specifically, he contends that he has PTSD related to in-service stressors.  His service personnel records reflect that he served in a combat zone while stationed in the Persian Gulf.

The record includes a December 2009 VA examination which indicates a diagnosis of PTSD based on the Veteran's reported in-service stressors, including witnessing others being wounded and killed.  He stated that he also witnessed a close friend, Captain B., get hurt.  However, in March 2010, the RO Joint Services Records Research Coordinator made a formal finding of insufficient information to corroborate the Veteran's stressors to send to the U.S. Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.

On March 2013 VA initial PTSD Disability Benefits Questionnaire examination the examiner diagnosed depressive disorder, NOS (not otherwise specified).  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition criteria based on the evaluation.  However, the VA examiner failed to provide an opinion as to whether the Veteran's depressive disorder was related to his service.  Accordingly, this VA examination is inadequate for adjudication purposes as to this issue.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it remains unclear whether the Veteran has a currently diagnosed psychiatric disorder which is related to his service, an additional examination and an opinion are warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, during the March 2017 hearing, the Veteran testified that he had applied for and was denied SSA disability benefits with regard to his psychiatric disorder.  On remand, the AOJ should obtain the SSA decision and any medical records associated with that decision.

Regarding the Veteran's claim of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder which is being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

While on remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records from the Social Security Administration, to include records pertinent to all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain all outstanding VA medical records related to the Veteran's psychiatric disorder, including those from the Atlanta VA Medical Center, dated since May 2016.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

3. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder, to include PTSD and depressive disorder.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, including PTSD and depressive disorder, had its onset in or is etiologically-related to the Veteran's active duty service?  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's separation from active duty.

b) If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence, which includes the December 2009 and March 2013 VA examinations.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran, and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


